Citation Nr: 0410256	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  00-11 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hepatitis C.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel



INTRODUCTION

The veteran served on active duty from March 1969 to June 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  During the pendency of the appeal, the veteran moved 
into the jurisdiction of the Montgomery, Alabama, RO, from where 
this case has been certified.  


FINDINGS OF FACT

1.  VA's duty to assist the veteran in developing all evidence 
pertinent to the claim has been met.  

2.  Hepatitis C was first shown many years after the veteran was 
separated from active military service and there is competent 
medical opinion, following examination of the veteran and review 
of the record, that currently diagnosed hepatitis C was not 
incurred in active military service.  


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303, 3.326(a) 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in the 
law during the pendency of this appeal, with enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), now codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
This law redefines the obligations of VA with respect to the duty 
to assist, including to obtain medical opinion where necessary, 
and includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  

A recent decision of the United States Court of Appeals for 
Veterans Claims (Court), in the case of Pelegrini v. Principi, 17 
Vet. App. 412 (2004), essentially held that the notice and 
assistance provisions of the VCAA should be provided to a claimant 
prior to any adjudication of the claim.  In the case at hand, the 
veteran's substantially complete application had been filed in 
August 1998, and initial adjudication had taken place in October 
1999, both of which occurred well over a year before the VCAA was 
enacted.  Only after that rating action was promulgated, and the 
case had been on appeal for years, did the RO provide formal 
notice to the appellant, by VA letter in June 2001, regarding the 
VCAA and VA's duty to assist.  It was not until VA sent a follow-
up letter in July 2003 that he was advised of the evidence of 
record, the evidence VA would obtain and the evidence the veteran 
would have to obtain.  The pertinent provisions of the VCAA were 
provided the veteran in the supplemental statement of the case, 
issued in August 2003.  

In Pelegrini, the Court held that the plain language of 38 
U.S.C.A. § 5103A requires notice to a claimant pursuant to the 
VCAA be provided "at the time" that, or "immediately after," the 
Secretary receives a complete, or substantially complete, 
application for VA-administered benefits.  Id. at 11.  Satisfying 
the strict letter holding in Pelegrini would require the Board to 
dismiss this case because it does not meet these standards.  Such 
an action would render any rating decision promulgated prior to 
providing the appellant full VCAA notice void, ab initio, which, 
in turn, would nullify the notice of disagreement and substantive 
appeal filed by the veteran.  In other words, strictly following 
Pelegrini would require that the entire rating process be 
reinitiated from the very beginning.  That is, the veteran would 
be provided VCAA notice, and an appropriate amount of time to 
respond, before an initial rating action.  Following the rating 
decision , the veteran would have to file a new notice of 
disagreement, a new statement of the case would be required, and, 
finally, the submission of a substantive appeal by the veteran.  
The prior actions of the veteran would be nullified by a strict 
reading of Pelegrini, and essentially place the veteran at the end 
of the line of cases waiting to be adjudicated.  

As noted above, this claim was received in August 1998, which is 
well over five years ago.  The Board does not believe that voiding 
the October 1999 rating decision is in this veteran's best 
interests.  Simply put, in this case, the veteran was provided 
every opportunity to submit evidence; he was provided with notice 
of the appropriate law and regulations; he was provided notice of 
what evidence he needed to submit, and notice of what evidence VA 
would secure on his behalf; and he was given ample time to 
respond.  Hence, not withstanding Pelegrini, to allow the appeal 
to continue would not be prejudicial error to the veteran.  
Further, to remand this case for strict compliance with Pelegrini 
would only unnecessary delay adjudication of the case and possibly 
result in an injustice to veteran.  

Under the facts of this case, the Board finds that the record has 
been fully developed, and it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to substantiate 
his claim.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  

There is no indication that there is additional evidence to 
obtain; there is no additional notice that should be provided; and 
there has been a complete review of all the evidence without 
prejudice to the veteran.  As such, there is no indication that 
there is any prejudice to the veteran by the order of the events 
in this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any effect on 
the case, or to cause injury to the veteran.  As such, the Board 
concludes that any such error is harmless, and does not prohibit 
consideration of this matter on the merits.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Accordingly, the Board concludes it should proceed, as specific 
notice as to which party could or should obtain which evidence has 
been provided in effect and no additional pertinent evidence 
appears forthcoming.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran has sufficient notice of the type of 
information needed to support his claim and the evidence necessary 
to complete the application.  Therefore, the duty to assist and 
notify, as contemplated by applicable provisions, including the 
VCAA, has been satisfied with respect to the issue currently on 
appeal.  

Service Connection

A veteran seeking disability benefits must establish: (1) status 
as a veteran; (2) the existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) the degree 
of the disability; and (5) the effective date of the disability.  
See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  See 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection 
may be demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if available.  
See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an injury 
or disease or some other manifestation of the disability during 
service.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of record, 
regardless of its date, shows that the veteran had a chronic 
disorder in service or during an applicable presumptive period, 
and that the veteran still has such a disorder.  See 38 C.F.R. § 
3.303(b); see also Savage v. Gober, 10 Vet. App. 488, 494-95 
(1997).  Such evidence must be medical unless it relates to a 
disorder that may be competently demonstrated by lay observation.  
See Savage, 10 Vet. App. at 495.  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  See 38 C.F.R. § 3.303(b).  

If the disorder is not chronic, it may still be service connected 
if it is observed in service or an applicable presumptive period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present disorder to that 
symptomatology.  Id.  Again, whether medical evidence or lay 
evidence is sufficient to relate the current disorder to the in-
service symptomatology depends on the nature of the disorder in 
question.  Id.

Disorders diagnosed after discharge may still be service connected 
if all the evidence, including pertinent service records, 
establishes that the disorder was incurred in-service.  See 38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Essentially, the veteran maintains that he contracted hepatitis C 
in service, while working as a medical technician.  He claims he 
was stuck by needles several times while a student undergoing 
medical corps training at Ft. Sam Houston, Texas.  He was 
subsequently stationed at Valley Forge Hospital, Phoenixville, 
Pennsylvania, where he alleges he treated head trauma cases and 
where he was exposed to patients' blood.  Also, he maintains he 
worked in hospital wards, with patient amputees, where he had to 
change their bloody bandages.  In addition, he can remember an 
incident in the hospital where he accidentally dropped a syringe 
and the needle stuck in his right foot.  He adamantly denies a 
history of intravenous drug use in Vietnam and that he had had 
contacts with prostitutes.  

Factual Background

The veteran's DD Form 214, Certificate of Discharge from Service, 
shows that he served on active duty for approximately fifteen 
months, all of which was in the continental United States.  He had 
no overseas military duty.  From June to November 1969, he 
received basic laboratory procedures, but was found to be unable 
to perform laboratory procedures due to his severe allergic 
reactions, diagnosed as urticaria.  He then took EENT (eyes, ears, 
nose, and throat) specialty courses, and was reassigned as an ENT 
technician.  He was ultimately separated from service due to the 
urticaria.  It is not shown in the records that he ever served as 
an autopsy technician.  His service medical records do not show 
that he was ever wounded in service.  

The veteran's service medical records do not reflect any 
symptomatology that could be attributed to hepatitis; blood test 
results were all consistently within normal limits; and there is 
no indication of any complaints or history of a needle stick.  
Post-service VA examination report of April 1974 and private 
hospitalization of February-March 1975 do not reflect any 
indication of hepatitis, or symptoms that could be attributable 
thereto.  

Of record are numerous private and VA treatment records, beginning 
in the early 1980's until the present time.  During 
neuropsychological evaluation in July 1983, the veteran gave a 
history of some recreational drug usage, mainly marijuana and 
cocaine, although he stated that this was on a very infrequent 
basis, and that he had not utilized those drugs for the past six 
to eight months.  Beginning in the early 1990's, evaluation 
reports for the veteran's various medical conditions, not 
currently under consideration, began to include laboratory test 
results showing that the his liver enzyme levels were elevated, 
along with indications that the veteran was complaining of feeling 
fatigued.  A March 1991 medical report from Dan Axthelm, M.D. 
notes that the veteran admitted to some IV (intravenous) drug use.  
The same physician noted in a May 1992 medical report that he was 
somewhat concerned the veteran may have a smoldering hepatitis, 
for which additional testing was ordered.  

The veteran's private psychological evaluation report, dated in 
November 1992, contains a three years past history of drug use, 
which included cocaine, amphetamines, hallucinogenics, opium, 
heroin, and marijuana.  Further, the report notes he had been 
arrested and convicted for using drugs and had been in prison and 
jail for one year.  During the veteran's private electrodiagnositc 
testing, also performed in November 1992, the veteran noted a 
history of IV drug use, which he claimed resolved about seven 
years ago.  The veteran's medical report for March 1993 notes that 
his treating physician had administered a hepatitis B surface 
antigen, which yielded negative results.  In August 1996, further 
testing was ordered and, in November 1996, a medical report from 
Scott Whitby, M.D. notes that the veteran was recently found to 
have hepatitis C.  These records are peppered with references to 
his alleged experiences as a medic in Vietnam where, as he claimed 
in a private medical report of July 1998, of being exposed to 
blood and body fluid.  

In a written statement, dated in February 1999, the veteran's wife 
refers his history of drug abuse, his prison time and his three 
previous failed marriages.  The veteran's VA examination report of 
February 1999 notes that he denied having any previous blood 
transfusions, although he reiterated his account of his military 
experiences of being stuck by needles, and his work with head 
trauma patients and amputees.  Following physical examination and 
receipt of laboratory test results, the diagnosis was chronic 
hepatitis C.  

The record also contains the veteran's VA post-traumatic stress 
disorder (PTSD) assessment and treatment reports, beginning in 
June 1998 and running through December 1999.  The June 1998 
assessment report includes a long history of the veteran's 
polysubstance abuse, which began about the time of his discharge 
from service.  It is reported that, at his peak, the veteran was 
shooting $600.00 worth of cocaine daily; in 1983, he was arrested 
for possession and sentenced to five years probation; and, in 
1985, he was jailed at a Texas state prison for six months for 
drug abuse, and given ten years intensive supervision.  He claimed 
that he had not used cocaine since 1985, and denied significant 
use of other drugs.  

The veteran's March 2002 VA examination report is of record.  
However, the veteran's claims file, to include his service medical 
records, was not made available to the examiner for review in 
conjunction with the veteran's examination.  Following 
examination, the physician diagnosed chronic hepatitis C, and 
possibly early cirrhosis.  It was the physician's opinion that 
hepatitis C was most likely caused by the veteran's use of IV 
drugs.  

In August 2002, the Board requested further development of this 
case.  In December 2002, the veteran underwent VA examination 
specifically to determine whether he has hepatitis and, if so, the 
type of hepatitis.  Also, the claims file was to be made available 
to the examiner.  Following review of the entire record, including 
the veteran's service medical records, the examining physician 
noted that despite the veteran's adamant denials of intravenous 
drug use, there are numerous statements of record that he had used 
intravenous drugs, but that, being aware of the possible 
transmission of infection, he did not share needles with anyone.  
Following examination, the diagnoses included hepatitis C 
infection, with probable early cirrhosis; arthritis, secondary to 
hepatitis C; and peripheral neuropathy due to unknown cause, 
possibly also due to hepatitis C.  The examiner further noted that 
he was unable to state from the veteran's record and from his 
interview with the veteran as to how he contracted hepatitis C.  
From the record, he used intravenous drugs and always used a clean 
needle, but the veteran absolutely denied the use of intravenous 
drugs at any time or consorted with prostitutes; however, there 
was no way to disprove the veteran's statements.  However, in 
April 2002, following a thorough review of the entire record, 
including the veteran's service medical and personnel records, the 
same physician noted that the veteran served only fifteen months 
on active duty; he was never in Vietnam; he was never wounded; he 
is an admitted drug user (which he had absolutely denied); and he 
had spent time in correctional facilities for drug related 
offenses.  Based on his examination of the veteran, and the 
complete review of the record, the physician offered that he was 
certain the veteran's hepatitis C was not due to his military 
service.  Having reviewed the entire record and, after having 
heard the veteran's statements pertaining to his active military 
service and denial of IV drug use, the physician found the veteran 
to be a consummate liar, who's oral history could not be believed.  

Analysis

To establish entitlement to service connection for a disability, 
the evidence must show that a disease or injury was incurred in or 
aggravated during service and that there is a disability 
(residuals) as a result of that disease or injury.  See 38 
U.S.C.A. §§ 1110, 1131.  There must be competent evidence of a 
current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus, or link, between the in-service injury 
or disease and the current disability (medical evidence).  See 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(b); see also Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).  

In the veteran's case, there is medical evidence of a current 
diagnosis, hepatitis C; however, hepatitis C was not shown, either 
by symptomatology or diagnosis, until over twenty years after the 
veteran was separated from active military service.  Despite the 
veteran's adamant denials of intravenous drug use, the record 
shows he has had a long history of IV drug use, which has been 
acknowledged by his wife and noted in numerous medical treatment 
and examination records, both VA and private.  On the other hand, 
the same records indicate that he did not exchange or share 
needles with anyone, because of his acute awareness of possible 
infection.  Following the veteran's March 2002 VA medical 
evaluation, the examining physician offered that the it was most 
likely the veteran contracted hepatitis C through his IV drug use.  
Unfortunately, that opinion was based on information supplied by 
the veteran and not on a review of the records.  

In a subsequent VA examination, conducted in December 2002, the 
examiner was specifically instructed to review the veteran's 
records, including his service medical records, and, following 
examination of the veteran, specifically requested to render a 
medical opinion whether hepatitis C was at least as likely as not 
contracted in service.  With the results of that examination, and 
a thorough review in April 2003 of the entire record, including 
the veteran's service medical and personnel records, rather than 
reliance solely on the veteran's self-serving statements, the 
examiner offered, with certainty, that the veteran's hepatitis C 
was not due to his military service.  He also found the veteran to 
be a consummate liar who had never served in Vietnam; rather, he 
was an admitted drug user who had spent time in correctional 
facilities for drug-related offenses.  

When, after considering all the evidence, a reasonable doubt 
arises regarding a determinative issue in a claim, the benefit of 
the doubt shall be given to the claimant.  The Board has 
considered the doctrine of reasonable doubt in this case; however, 
based on examinations of the veteran and thorough reviews of the 
entire record, there is not an approximate balance of negative and 
positive evidence on the merits.  Rather, there are competent 
medical opinions that the veteran's recently diagnosed hepatitis C 
was not related to his active military service.  Therefore, the 
Board is unable to identify a reasonable basis for granting 
service connection for hepatitis C.  See 38 U.S.C. § 5107(b); 38 
C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 57-
58 (1990).  


ORDER

Service connection for hepatitis C is denied.  



	                        
____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



